Citation Nr: 1424745	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  Subsequently, jurisdiction was transferred to the New York, New York RO.  In August 2010 a Travel Board hearing in these matters was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board; a transcript of the hearing is associated with the record.  In February 2011 the Board remanded the case for additional development.  The Veteran was afforded the opportunity for another Board hearing before the VLJ who would decide his case.  He requested such hearing.  In August 2012 the Board remanded the case for the RO to schedule a Travel Board hearing.  A Travel Board hearing was scheduled in February 2014, however the Veteran cancelled the hearing and requested a videoconference hearing instead.  Such hearing was held before the undersigned in April 2014; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the April 2014 videoconference hearing the Veteran alleged that there has been a worsening of his peripheral neuropathy since he was last examined by VA in 2011; he requested another examination to assess the current status of the peripheral neuropathy.  Given the length of the intervening period and the allegation of worsening, a contemporaneous examination is warranted.

The record also suggests that there are pertinent VA treatment records that are outstanding.  At the hearing the Veteran testified that he receives ongoing treatment; that all of his treatment has been at the East Brooklyn VA facility; and that the treatment has included prescribed medication, and a prescription for "diabetic shoes".  The most recent pertinent VA treatment records associated with the record are dated in May 2012.  Because VA records are constructively of record, and records of ongoing treatment are likely to contain pertinent information, the pertinent VA records outstanding must be secured.  

Notably, as this appeal is from the initial ratings assigned with awards of service connection staged ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The case is REMANDED for the following:

1.  The RO should secure for the record the complete clinical records of all evaluations and/or treatment the Veteran had received for peripheral neuropathy of the upper and lower extremities at the East Brooklyn VA Healthcare System from June 2012 the present.  If any records sought are unavailable, the reason must be noted in the record.

2.  Thereafter, the RO should arrange for a neurological examination of the Veteran to ascertain the current severity of his peripheral neuropathy of the upper and lower extremities.  The examiner must review the entire record in conjunction with the examination.  Any tests or studies indicated must be completed.  The examiner must describe all findings in detail.

a) Regarding both the lower and the upper extremities, the examiner must identify the nerve or nerves involved and opine (with explanation of rationale) whether the related impairment found constitutes (or is equivalent to) neuritis, neuralgia, paralysis or incomplete paralysis, as well as the degree of the impairment (noting any related restrictions of movement, motor strength, atrophy, etc.).  

b) The examiner should describe the impact of each of the disabilities on occupational and daily activity functioning.  The examiner should elicit from the Veteran his complaints of functional impairment related to the disabilities and opine whether the complaints reported are consistent with the clinical findings.  The examiner should provide examples of activities that may be limited (and if so the extent of the limitation), or precluded by the peripheral neuropathy.   

The examiner must explain the rationale for all opinions.

3.  The RO should then review the file, and re-adjudicate the claims for increase (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

